The present application is being examined under the AIA  first to invent provisions. 
DETAILED ACTION
As per the instant Application having Application number 15/261,952, the examiner acknowledges the decision on appeal dated 12/3/2020. Examiner also acknowledges the IDS submissions on 1/9/2019 and 2/3/2020.
Per the instant office action, claims 1-8, 10-18 and 20 are considered as allowable subject matter. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571) 270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135